Case 1:20-cv-20079-UU Document 24 Entered on FLSD Docket 02/12/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:20-cv-20079-UU

 BRUCE MUNRO,

        Plaintiff,

 vs.

 FAIRCHILD TROPICAL BOTANIC GARDEN,
 INC., NIGHT GARDEN, LLC, KILBURN
 LIVE, LLC, ZHONGSHAN G-LIGHTS
 LIGHTING CO., LTD., AND NANNETTE M.
 ZAPATA,

       Defendants.
 ______________________________________/

                                 NOTICE OF APPEARANCE

        The undersigned counsel, Mark E. Grafton, Esq., hereby file this Notice of Appearance as

 additional counsel on behalf of Defendant, Fairchild Tropical Botanic Garden Inc., and requests

 that all future pleadings, papers, and communications be served on the undersigned in addition to

 counsel already of record.

 Dated: February 12, 2020

                                                     Respectfully Submitted,
                                                     SHUBIN & BASS, P.A.
                                                     46 S.W. First Street
                                                     Third Floor
                                                     Miami, Florida, 33130
                                                     Telephone: (305) 381-6060
                                                     Facsimile: (305) 381-9457
                                                     mgrafton@shubinbass.com
                                                     eservice@shubinbass.com

                                                     By:    /s/ Mark E. Grafton, Esq.
                                                            Mark E. Grafton
                                                            Fla. Bar No. 118233
Case 1:20-cv-20079-UU Document 24 Entered on FLSD Docket 02/12/2020 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was electronically filed with

 the Clerk of the Court using CM/ECF on February 12, 2020, which will send notice to all counsel

 or parties of record on the Service List below.

                                                                 By:     /s/ Mark E. Grafton, Esq.




                                          SERVICE LIST

  SRIPLAW                                              LAW OFFICES OF CARL F.
  21301 Powerline Rd, Suite 100                        SCHWENKER
  Boca Raton, Florida 33433                            The Parsons House
  Telephone: (561) 404-4350                            3807 Duval Street, Suite E
  Facsimile: (561) 404-4353                            Austin, TX 78751
  Joel B. Rothman                                      512.480.8427 – Telephone
  joel.rothman@sriplaw.com                             512.857.1294 – Facsimile
  Craig A. Wirth                                       Carl F. Schwenker
  Craig.wirth@sriplaw.com                              cfslaw@swbell.net

  Attorneys for Plaintiff                              Attorneys for Plaintiff


 SHULLMAN FUGATE PLLC
 2101 Vista Parkway, Suite 4006
 West Palm Beach, FL 33411
 Telephone: (561) 429-3619
 Deanna K. Shullman
 dshullman@shullmanfugate.com
 Allison S. Lovelady
 alovelady@shullmanfugate.com
 Giselle M. Girones
 ggirones@shullmanfugate.com

 Counsel for Defendants Kilburn Live, LLC and Night Garden, LLC




                                                   2
